If the trial court's in camera review of the statement of a witness results in a determination that inconsistencies exist between the testimony and the prior statement, then it must permit defense counsel to use the prior statement in cross-examination as to any such inconsistencies. Crim.R. 16(B)(1)(g). Here the trial court provided the statement to defense counsel and determined that it had in fact been utilized on cross-examination. Under these circumstances, the defense was afforded precisely that remedy which the judge would have been required to offer if an in camera inspection had revealed inconsistencies. Thus, the failure to conduct an in camera inspection is of no moment, as it created no prejudice to the defendant.
As to the testimony of Lori Brown, defense counsel indicated that his purpose for calling Ms. Brown was to establish that the girls had not related to her their complaints about the defendant having engaged in sexual contact. The state's response was an offer to stipulate that Lori Brown would so testify. Though the defendant never did anything to follow up on the proposed stipulation, the offer of it removes the prejudicial effect of whatever error the court may have made in excluding the testimony.
I believe the convictions should be affirmed. *Page 814